DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are moot in part, persuasive in part, and not persuasive in part.
Bocek and Moulder are applied as secondary references to obviate the comparison of two stored portions of the electrode or channel being tested – as the primary reference is comparing two stored portions from two different electrodes or channels.  Regarding the Moulder reference, Applicant’s arguments are found persuasive.
Regarding the Bocek reference, applicant’s arguments are not found persuasive.  Applicant contends that a lead impedance in violation of one or more criteria related to a short or long term trend does not mean that two portions of the lead impedance signal are compared to each other.  Applicant further asserts that determined trends in paragraph [22] does not include any comparison of portions of a same signal to each other, and that the examiner has not provided fact or technical reasoning to support the alleged inherent characteristic of short and long term trends.  The examiner respectfully disagrees.  Bocek is applied as a secondary reference to obviate the comparison of two stored portions of the electrode or channel being tested. Cited [33] of Bocek indicates individual electrode or channel measurements “in violation of one or more criteria related to a shot or long-term trend” results in an increased in frequency of impedance or frequency measurements to detect an incipient or transient lead failure.  The examiner is interpreting these active measurements to be the first stored portion being tested.  As mentioned by the applicant, [22] of Bocek discusses trends – where it is disclosed that “trends can include determining a short-term or long-term average, median, or other central tendency”.  The examiner agrees with the applicant in that the short or long term trends do not include any comparison of portions of a same signal to each other.  Rather, the examiner relying upon this occurring in the cited [33] as the short or long term trend is considered the second stored portion and further where the first stored portion (active measurement) is being compared with.  In the same analysis, it is noted that the examiner was noting that comparing a measurement value, to a trend, is necessarily comparing two stored portions of a signal monitored on the electrode being tested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. (US 2011/0009918) in view of Bocek et al. (US 2012/0158089).  
Regarding claim 21, Bornzin discloses a system for use in cardiac therapy comprising: electrode apparatus comprising a plurality of electrodes configured to be located proximate tissue of a patient (e.g. Fig. 1, #112-128); and computing apparatus coupled to the electrode apparatus, wherein the computing apparatus is configured to perform an effectiveness test for each electrode of the plurality of electrodes resulting in an effectiveness value for each electrode representative of the effectiveness of the electrode in providing a valid sensing signal from the tissue of the patient (e.g. ¶¶ 44 – specifically cardiac rate – or measurement of peak R wave - being constant over a single waveform 500 over a plurality of cardiac cycles), wherein, to perform the effectiveness test for each electrode, the computing apparatus is further configured to: monitor a signal from the patient using an electrode being tested, store a portion of the signal being monitored using the electrode being tested over a preset time period for each cardiac cycle of at least two cardiac cycles, wherein each portion corresponds to the same time frame within each cardiac cycle (e.g. Fig. 5 – where a plurality of cardiac cycles are measured and stored over a predetermined time period), and compare at least two stored portions of the signal monitored using the electrode being tested to an integrated bipolar waveform channel to provide the effectiveness value representative of the effectiveness of the same electrode being tested in providing a valid sensing signal from the tissue of the patient (e.g. ¶¶ 56-57).  
Bornzin fails to expressly disclose comparing at least two stored portions of the signal using the electrode being tested to each other.  In the same field of endeavor, Bocek teaches the comparison of a measured portion of an amplitude or impedance signal of an electrode to a short term or long term trend (e.g. ¶¶ 22 – where the short term or long term trend is the average or median of the previously stored portion) of the previously measured and stored portions of the same signal/channel (e.g. ¶¶ 33) in order to detect a lead failure.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the prior art of Bocek, to compare the measurements of a lead to a short or long term trend values of that same lead, in order to yield the predictable results of improving the device by providing an additional method for detecting or confirming a lead failure.
Regarding claim 22-23, the examiner notes that the system comprises display apparatus comprising a graphical user interface (i.e. computer, user terminal) which would display information with respect to the effectiveness of the electrodes (e.g. ¶¶ 33 & 61 – external device 240; ¶¶ 79-80 – computer system, etc.).
Regarding claim 24, the examiner notes that the portion of the signal is stored based on a recurring fiducial element within a cardiac signal – specifically “several R/S waves” (e.g. ¶¶ 38). 
Regarding claim 25, the examiner notes the preset time period does not exceed 250ms (e.g. ¶¶ 44).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of Bocek.  Bornzin in view of Bocek is directed at testing implantable electrodes/leads and fails to expressly disclose embodiments where the electrodes comprise of surface electrodes positioned in an array.  The examiner notes that the same methodology would apply to cardiac surface electrodes which are capable of measuring similar waveforms and acquiring heart rate information.  Accordingly, it would have been an obvious design choice to one of ordinary skill to apply the assessment methodology as taught by Bornzin to a surface electrode array such as an ECG, in order to yield the predictable results of ensuring that the external surface ECG electrodes are all functioning effectively.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of Bocek, further in view of Costello et al. (US 2008/0058656).  Bornzin in view of Bocek fails to expressly disclose displaying at least a portion of the patient’s heart for assisting in assessment, evaluating, and adjusting cardiac therapy, and navigating at least one implantable electrode to a region of the patient’s heart.  Costello tesaches the use of a digital display where at least a portion of the patient’s heart is displayed and capable of being used for assisting in assessment, evaluating, and adjusting cardiac therapy and navigating electrodes in the heart (e.g. Figs. 18-19).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar display based on the data acquired by Bornzin, in order to yield the predictable results of providing a visual tool for the clinician to use in treating a patient suffering from cardiac ailments.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792